Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. 	This action is in response to the filing with the office dated 03/19/2021.
3.	Claims 1-24 have been amended. Currently claims 1-24 are pending in this office action. 
Allowable Subject matter
4.	Claims 1, 9 and 17 are allowed.
5.    	Claims 2-8, 10-16 and 17-24 are allowed as being dependent on the independent claim 1, 9 and 17.
Reasons for Allowance
6. 	The following is an examiner's statement of reasons for allowance: The amendments to claims 1, 9 and 17 overcome the prior art cited in the Rejection. The cited prior art does not teach or suggest, in combination with the rest of the limitations in the dependent claims,

	A computer program product, A computer system,  A computer-implemented method,  the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor to perform: “initiating a consistent synchronous mirror copy operation to copy data from a primary storage to a sync secondary storage; initiating a consistent 
	The cited prior art Iwamura, Takashige (US 20050038968 A1) teaches, Two storage areas are created in a first storage subsystem, a synchronous remote copy is performed from a first storage area included in the first storage subsystem to a storage area included in a second storage subsystem, and an asynchronous remote copy is performed from a second storage area included in the first storage subsystem to a storage area included in a third storage subsystem. Besides, a computer accessing the first storage subsystem performs mirroring to both the storage areas included in the first storage subsystem”. In related art Chen; Xiangping (US 10496489 B1) teaches, A first storage system is configured to participate in a replication process with a second storage system. The first and second storage systems initially operate in an asynchronous replication mode and subsequently transition to a synchronous replication mode. The first 
	The cited prior art on record The cited prior art Iwamura, Takashige (US 20050038968 A1), Chen; Xiangping (US 10496489 B1) does not teach or suggest in combination with the rest of the limitations in the dependent claims “determining which one of data of the consistent synchronous mirror copy operation on the sync secondary storage and data of the consistent asynchronous mirror copy operation on the async secondary storage is a most current copy of the data based on selection from a group consisting of: a state of a consistent synchronous mirror copy relationship of the consistent synchronous mirror copy operation and whether the consistent synchronous mirror copy operation is at a start of a consistency group formation and is at an end of the consistency group formation”.	
In addition, none of the cited reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached on Monday-Friday, 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ASHISH THOMAS can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164